DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 07/22/2019.  Claims 1-20 are pending.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 07/22/2019 and 11/12/2019 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 07/22/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 6, 7, 8, 11, 13, 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim et al., (US 2017/0295601 A1, herein after Kim).
Claims 1 and 15, 
	Kim discloses a user equipment (UE) in a wireless communication system, (Fig. 14 UE) the UE comprising: a transceiver configured (The RF unit 7323 is connected to the processor 7321 to transmit and/or receive a wireless signal ¶ [1580], fig. 73) to: receive, from a base station (BS), configuration information including resource allocation information for a sidelink and an uplink (UL) channel, wherein the sidelink is established between the UE and another UE ([0434] A Scheduling Grant (SG) used hereinafter is indicative of Downlink Control Information (DCI) transmitted from an eNB to D2D UE and may mean a parameter related to D2D communication (interpreted as configuration information resource allocation for sidelink)…[0741] The UE-to-UE link also may be called a side link...¶ [0725] the SG may be control information or resource allocation information related to the SA or the D2D data transmission or both…¶ [0109] DCI includes uplink resource allocation information, uplink transmission (Tx) power control command for a specific UE group); and receive, from the BS, downlink control information (DCI) including sidelink resource allocation information ([0434] A Scheduling Grant (SG) used hereinafter is indicative of Downlink Control Information (DCI) transmitted from an eNB to D2D UE and may mean a parameter related to D2D communication…[0741] The UE-to-UE link also may be called a side link.); and a processor operably connected to the transceiver, (The RF unit 7323 is connected to the processor 7321 to transmit and/or receive a wireless signal ¶ [1580]) the processor configured to identify resources for a hybrid automatic repeat request (HARQ) response of the sidelink based on the configuration information and the sidelink resource allocation information (an eNB performs a Scheduling Grant (SG) procedure along with D2D Tx UE or D2D Rx UE (Step#1, S3410) Fig. 36, 35, 34,33 he D2D UE may transmit a response to a received SG to the eNB between a point of time at which the D2D UE receives the SG from the eNB and a point of time at which the D2D UE transmits SA to another D2D UE. The response may be ACK or NACK ¶ [0724]…  the SG may be control information or resource allocation information related to the SA or the D2D data transmission or both, as in the activation/deactivation of allocated resources in SPS ¶ [0725-0729]…the eNB may transmit to the D2D UE control information (e.g. HARQ information) that reflects the channel state, ¶ [0793]), wherein the transceiver is further configured to transmit, to the BS, the HARQ response of the sidelink via physical uplink control channel (PUCCH) resources ([0723] After step S3610, D2D UE and an eNB performs an SG Hybrid Automatic Retransmission reQuest (HARQ) procedure at step S3620…using PUCCH ¶ [0729]).  
Claim 15 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claims 4 and 18,
	Kim discloses wherein the transceiver is further configured to receive the DCI including the resource allocation information for a transmission via the sidelink (Claim 1 receiving Physical Sidelink Control Channel (PSCCH) resource pool configuration information from a eNB; receiving Downlink Control Information (DCI) that includes PSCCH resource allocation information from the eNB) and a grant for a set of resources of the UL channel (existing DCI for an UL grant is reused for DCI for D2D ¶ [0583]).  
Claim 18 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.

Claim 6,
Kim discloses the transceiver is further configured to transmit, to the other UE, sidelink control information (SCI) via a PSCCH (D2D control information may be represented as Sidelink Control Information (SCI), and the D2D control information may be transmitted and received through a physical sidelink control channel (PSCCH) ¶ [0329]) and the SCI carries scheduling assignment (SA) information, (the D2D control information may be referred to as D2D Scheduling Assignment (SA) or simply SA ¶ [0327, 0329]) and the processor is further configured to include a source ID and a target ID in the SCI (the D2D Tx UE and the D2D Rx UE may use an SCI for PSSCH scheduling ¶ [0923]… the Rx_ID field 4407 includes identification information (i.e., target UE ID) ¶ [0966]… Each UE can have a physical-layer D2D synchronization identity. The physical-layer D2D synchronization identifier may be called a physical-layer sidelink synchronization identity or simply a D2D synchronization identifier ¶ [0322]).  

Claim 7,
(the D2D Tx UE and the D2D Rx UE may use an SCI for PSSCH scheduling ¶ [0923]… the Rx_ID field 4407 includes identification information (i.e., target UE ID) ¶ [0966]… Each UE can have a physical-layer D2D synchronization identity. The physical-layer D2D synchronization identifier may be called a physical-layer sidelink synchronization identity or simply a D2D synchronization identifier ¶ [0322]).
Claim 20 encompass limitations that are similar to limitations of claims 6 and 7.  Thus, it is rejected with the same rationale applied against claim 6 and 7 above.

Claim 8,
	Kim discloses a base station (BS) in a wireless communication system, the BS (Fig. 14 enb) comprising: a transceiver configured  (Fig. 73 RF unit 7313) to: transmit, to a user equipment (UE), (The RF unit 7323 is connected to the processor 7321 to transmit and/or receive a wireless signal ¶ [1580], fig. 73) configuration information including resource allocation information for a sidelink and an uplink (UL) channel, wherein the sidelink is established between the UE and another UE  ([0434] A Scheduling Grant (SG) used hereinafter is indicative of Downlink Control Information (DCI) transmitted from an eNB to D2D UE and may mean a parameter related to D2D communication (interpreted as configuration information resource allocation for sidelink)…[0741] The UE-to-UE link also may be called a side link...¶ [0725] the SG may be control information or resource allocation information related to the SA or the D2D data transmission or both…¶ [0109] DCI includes uplink resource allocation information, uplink transmission (Tx) power control command for a specific UE group); transmit, to the UE, downlink control information (DCI) ([0434] A Scheduling Grant (SG) used hereinafter is indicative of Downlink Control Information (DCI) transmitted from an eNB to D2D UE and may mean a parameter related to D2D communication…[0741] The UE-to-UE link also may be called a side link.); and receive, from the UE, a hybrid automatic repeat request (HIARQ) response of the sidelink via physical uplink control channel (PUCCH) resources, ([0723] After step S3610, D2D UE and an eNB performs an SG Hybrid Automatic Retransmission reQuest (HARQ) procedure at step S3620…using PUCCH ¶ [0729]) wherein the resources for the HARQ response of the sidelink are identified based on the configuration information and the sidelink resource allocation information (an eNB performs a Scheduling Grant (SG) procedure along with D2D Tx UE or D2D Rx UE (Step#1, S3410) Fig. 36, 35, 34,33 he D2D UE may transmit a response to a received SG to the eNB between a point of time at which the D2D UE receives the SG from the eNB and a point of time at which the D2D UE transmits SA to another D2D UE. The response may be ACK or NACK ¶ [0724]…  the SG may be control information or resource allocation information related to the SA or the D2D data transmission or both, as in the activation/deactivation of allocated resources in SPS ¶ [0725-0729]…the eNB may transmit to the D2D UE control information (e.g. HARQ information) that reflects the channel state, ¶ [0793]).  

Claim 11,
	Kim discloses the transceiver is further configured to transmit, to the UE, the DCI including the resource allocation information for a transmission via the sidelink (Claim 1 receiving Physical Sidelink Control Channel (PSCCH) resource pool configuration information from a eNB; receiving Downlink Control Information (DCI) that includes PSCCH resource allocation information from the eNB) and a grant for a set of (existing DCI for an UL grant is reused for DCI for D2D ¶ [0583]).  

Claim 13,
	Kim discloses sidelink control information (SCI) is transmitted to the other UE via a PSCCH (D2D control information may be represented as Sidelink Control Information (SCI), and the D2D control information may be transmitted and received through a physical sidelink control channel (PSCCH) ¶ [0329]) and the SCI carries scheduling assignment (SA) information (the D2D control information may be referred to as D2D Scheduling Assignment (SA) or simply SA ¶ [0327, 0329]); and a source ID and a target ID is included in the SCI (the D2D Tx UE and the D2D Rx UE may use an SCI for PSSCH scheduling ¶ [0923]… the Rx_ID field 4407 includes identification information (i.e., target UE ID) ¶ [0966]… Each UE can have a physical-layer D2D synchronization identity. The physical-layer D2D synchronization identifier may be called a physical-layer side link synchronization identity or simply a D2D synchronization identifier ¶ [0322]).
Claim 14,
	Kim discloses the source ID includes an ID of a transmitter UE; and the target ID includes an ID of a receiver UE or a group of receiver UEs (the D2D Tx UE and the D2D Rx UE may use an SCI for PSSCH scheduling ¶ [0923]… the Rx_ID field 4407 includes identification information (i.e., target UE ID) ¶ [0966]… Each UE can have a physical-layer D2D synchronization identity. The physical-layer D2D synchronization identifier may be called a physical-layer sidelink synchronization identity or simply a D2D synchronization identifier ¶ [0322]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 2017/0295601 A1, herein after Kim) in view of Wang et al., (US 2020/0092692 A1, herein after Wang).
Claims 2 and 16,
	Kim discloses transmit, to the other UE, a signal via a physical sidelink control channel/physical sidelink shared channel (PSCCH/IPSSCH) based on the identified resources ([0617] Scheduling information (including resource allocation information) related to SA transmission may be construed as being transmitted from the eNB to the D2D transmission UE (through an SG). The SA transmission may be construed as being transmitted from the D2D transmission UE to the D2D reception UE. ¶ [0751] the SA may be carried on a PSCCH (Physical Sidelink Control Channel) and the D2D data may be carried on a PSSCH (Physical Sidelink Shared Channel)) HARQ response via a physical sidelink feedback channel (PSFCH), the PSFCH being multiplexed with the PSCCH/IPSSCH in a time domain (applying a different Cyclic Shift (CS) to a ZC sequence which is a base sequence, different UEs or different control channels may be multiplexed. The number of CS resources supported in a SC-FDMA symbol for PUCCH RBs for transmitting HARQ ACK/NACK is configured by a cell-specific upper layer signaling parameter ¶ [0223]…OC resources in a time domain ¶ [0225]).
	Kim does not disclose receive, from the other UE, the HARQ response for a PSSCH transmission.  
Wang discloses receive, from the other UE, the HARQ response for a PSSCH transmission (Fig. 5, the UE1 may notify the UE2 of its retransmission manner and related configuration ¶ [0157]… the UE2 replies with acknowledgement information ¶ [0158]… ¶ [0128] For the sidelink unicast communication, a HARQ ACK/NACK feedback mechanism is introduced at the sidelink MAC layer, and a feedback channel is designed (interpreted as PSCCH)).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by using the features, as taught by Wang in order to efficiently improving the driving safety, reducing the congestion and improving the traffic efficiency ¶ [0003].
Claim 16 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.

Claim 9,
Kim discloses a signal via a physical sidelink control channel/physical sidelink shared channel (PSCCH/IPSSCH) is transmitted to the other UE based on the identified resources ([0617] Scheduling information (including resource allocation information) related to SA transmission may be construed as being transmitted from the eNB to the D2D transmission UE (through an SG). The SA transmission may be construed as being transmitted from the D2D transmission UE to the D2D reception UE. ¶ [0751] the SA may be carried on a PSCCH (Physical Sidelink Control Channel) and the D2D data may be carried on a PSSCH (Physical Sidelink Shared Channel)); and the HARQ response via a physical sidelink feedback channel (PSFCH), the PSFCH being multiplexed with the PSCCH/IPSSCH in a time domain (applying a different Cyclic Shift (CS) to a ZC sequence which is a base sequence, different UEs or different control channels may be multiplexed. The number of CS resources supported in a SC-FDMA symbol for PUCCH RBs for transmitting HARQ ACK/NACK is configured by a cell-specific upper layer signaling parameter ¶ [0223]…OC resources in a time domain ¶ [0225]).
Kim does not disclose HARQ response for a PSSCH transmission is identified.
Wang discloses HARQ response for a PSSCH transmission is identified (Fig. 5, the UE1 may notify the UE2 of its retransmission manner and related configuration ¶ [0157]…the UE2 replies with acknowledgement information ¶ [0158]… ¶ [0128] For the sidelink unicast communication, a HARQ ACK/NACK feedback mechanism is introduced at the sidelink MAC layer, and a feedback channel is designed (interpreted as PSCCH)).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by using the features, as taught by Wang in order to efficiently improving the driving safety, reducing the congestion and improving the traffic efficiency ¶ [0003].

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang et al., (US 2020/0092692 A1, herein after Wang) and further in view of Li et al., (US 2018/0255532 A1, herein after Li).
Claims 3 and 17,
Kim and Wang do not disclose wherein a set of resources for the PSFCH is configured by the BS or an operator of a cell belonging to the BS.
(identifying dedicated uplink resources in the side link channel based on identifying the indicator, and reserving the dedicated uplink resources in the side link channel for an ACK/NACK feedback transmission ¶ [0007]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Wang by using the features, as taught by Li in order to increase UE power efficiency, ¶ [0074].
Claim 17 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.

Claim 10,
	Kim and Wang do not disclose wherein a set of resources for the PSFCH is configured by the BS or an operator of a cell belonging to the BS.
Li discloses wherein a set of resources for the PSFCH is configured by the BS or an operator of a cell belonging to the BS (identifying dedicated uplink resources in the side link channel based on identifying the indicator, and reserving the dedicated uplink resources in the side link channel for an ACK/NACK feedback transmission ¶ [0007]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Wang by using the features, as taught by Li in order to increase UE power efficiency, ¶ [0074].


s 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al., (US 2014/0098780 A1, herein after Kim780’).

Claim 5 and 19, 
	Kim does not disclose the grant includes specific slot information and an identification (ID) of the PUCCH resources.  
	Kim780’ discloses the grant includes specific slot information and an identification (ID) of the PUCCH resources (If the slot usage indication is applied to PUCCH transmission, the indication bit may be added to UL grant. That is, a slot in which UL transmission is to be performed may be indicated by any one of the UL grant ¶ [0085]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by using the features, as taught by Kim780’ in order to in order to efficiently improve system performance ¶ [0070].
Claim 19 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claim 12, 
	Kim does not disclose the grant includes specific slot information and an identification (ID) of the PUCCH resources.  
	Kim780’ discloses the grant includes specific slot information and an identification (ID) of the PUCCH resources (If the slot usage indication is applied to PUCCH transmission, the indication bit may be added to UL grant. That is, a slot in which UL transmission is to be performed may be indicated by any one of the UL grant ¶ [0085]).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko et al., (US 2015/0092689 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473